Citation Nr: 0700762	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  00-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a head 
and neck injury, to include a headache disorder and a neck 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2005, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's Scheuermann's disease clearly and 
unmistakably existed prior to service.

3. The veteran's preexisting Scheuermann's disease is not 
shown by clear and unmistakable evidence to have chronically 
worsened or increased in severity during service.

4.  A back disorder other than Scheuermann's disease was not 
manifested during service and has not been shown to be 
causally or etiologically related to service.  

5.  The veteran has not been shown to currently have 
residuals of a head and neck injury that are causally or 
etiologically related to her military service.  



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2006). 

2.  Residuals of a head and neck injury were not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in December 1998.  Nevertheless, the RO did send the 
veteran letters in May 2003, June 2005, December 2005, and 
March 2006 in connection with her claims, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claims for service 
connection were readjudicated in supplemental statements of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices, and she has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of her claims.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the appellant.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claims for service connection.  
Specifically, the May 2003 and June 2005 letters stated that 
the evidence must show that she had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that she has a current physical or 
mental disability; and, that there is a relationship between 
her current disability and an injury, disease, or event in 
military service.  Additionally, the December 1999 statement 
of the case (SOC) and the February 2000, June 2004, and 
August 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2003, June 2005, December 
2005, and March 2006 letters indicated that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on her 
claims.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
May 2003, June 2005, December 2005, and March 2006 letters 
notified the veteran that she must provide enough information 
about her records so that they could be requested from the 
agency or person that has them.  The June 2005 letter also 
requested that she complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the May 2003 letter stated that it was 
still her responsibility to ensure that VA received those 
records, and the June 2005, December 2005, and March 2006 
letters informed her that it was her responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In this regard, the RO has 
informed the veteran in the rating decisions, SOC, and SSOCs 
of the reasons for the denial of her claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant on these 
latter elements, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran was also afforded VA 
examinations in February 2004, February 2006, and April 2006 
in connection with her claims for service connection.  VA has 
further assisted the appellant and her representative 
throughout the course of this appeal by providing them with 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).






I.  Back Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  In this case, the presumption of soundness applies 
because the veteran's April 1977 enlistment examination made 
no reference to a back disorder.  However, as an initial 
matter, the Board finds that the veteran did have preexisting 
Scheuermann's disease prior to entering service.  In this 
regard, the veteran's service medical records indicate that 
she immediately sought treatment for back pain during her 
first month in service, and she made contemporaneous 
statements while seeking treatment in April 1978 indicating 
that she had fallen off a horse prior to entering service.  
Moreover, the veteran was assessed as having old 
Scheuermann's disease in June 1978.   In addition, the 
veteran admitted to the April 2006 VA examiner that she had 
fallen off a horse and injured her mid thoracic area one year 
prior to her onset of back pain in service, and the April 
2006 VA examiner opined that it was at least as likely as not 
that the Scheuermann's disease was present prior to her 
military service.  Therefore, the Board finds after 
consideration of all the evidence that the veteran's 
Scheuermann's disease clearly and unmistakably existed prior 
to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's Scheuermann's disease 
clearly and unmistakably preexisted service.  The Board must 
also determine by clear and unmistakable evidence whether the 
veteran's preexisting disorder was not aggravated during 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service.  Although the Board acknowledges 
that the veteran did experience symptomatology related to her 
back in service, the Board also notes that aggravation for 
purposes of entitlement to VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service.  There must be permanent 
advancement of the underlying pathology.   In this case, the 
Board notes that the veteran did not seek treatment for her 
back between June 1978 and the time of her separation in June 
1980.  In fact, the veteran did not seek treatment for many 
years following her separation from service, as evidenced by 
her own admission in a VA Form 21-526 submitted in September 
1999.  The Board also finds it significant that the April 
2006 VA examiner stated that it was not likely that the 
Scheuermann's disease was associated with any current back 
disability, as there was no evidence that the disease would 
have caused any problems with her lumbosacral spine or 
cervical spine.  He further stated that the Scheuermann's 
disease was not related to, caused by, or aggravated by her 
military service.  Therefore, the Board concludes that there 
is clear and unmistakable evidence establishing that the 
veteran's preexisting Scheuermann's disease did not 
chronically worsen or increase in severity during her period 
of service.  Therefore, the Board finds that the veteran's 
Scheuermann's disease was not aggravated by service.

Based on the foregoing, the Board finds the veteran's 
Scheuermann's disease both clearly and unmistakably existed 
prior to service and that it was not aggravated by service; 
thus, the presumption of soundness is therefore rebutted.  38 
U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003).  The Board further finds that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's Scheuermann's 
disease was not aggravated by service in order to conclude 
that there was a preexisting disorder.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).  Id.  

The Board has also considered whether the veteran is entitled 
to service connection for a currently diagnosed back disorder 
other than Scheuermann's disease.  As discussed above, the 
veteran is entitled to the presumption of soundness, as her 
April 1977 entrance examination did not note any clinical 
abnormalities of the spine.  However, the Board also finds 
that this presumption of soundness as it applies to a back 
disorder other than Scheuermann's disease has not been 
rebutted by clear and unmistakable evidence.  In this regard, 
the Board notes that there is insufficient medical evidence 
indicating that a back disorder other than Scheuermann's 
disease preexisted her period of service.  Further, even 
assuming for the sake of argument that the presumption of 
soundness as it relates to a back disorder other than 
Scheuermann's disease was rebutted in this case, there is no 
competent medical evidence which indicates that any back 
disorder was aggravated by the veteran's military service.  
Therefore, the Board's analysis must turn to the issue of 
whether a current back disorder other than Scheuermann's 
disease was incurred during the veteran's active service.   

The Board finds that the veteran is not entitled to service 
connection for a back disorder other than Scheuermann's 
disease.  The Board acknowledges that veteran was treated for 
back pain on numerous occasions between her entrance into 
service and June 1978.  However, the remainder of the 
veteran's service medical records are negative for any 
additional complaints, treatment, or diagnosis of a back 
disorder.  Moreover, as noted above, the veteran did not seek 
any treatment for a back disorder until many years following 
her separation from service.  Thus, based on the evidence, to 
the extent the veteran may have had any back symptomatology 
in service, other than Scheuermann's disease, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to her separation.  No other back 
disorder was identified during service.  Therefore, the Board 
finds that a back disorder other than Scheuermann's disease 
did not manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a back disorder is itself evidence which tends to show that a 
back disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that a back 
disorder other than Scheuermann's disease manifested during 
service or within close proximity thereto, no physician has 
linked any current disorder to service or to any 
symptomatology that occurred during active service.  As 
discussed above, the record shows that there were no 
complaints, treatment, or diagnosis of a back disorder for 
many years following her separation from service.  Moreover, 
private medical records indicate that the veteran injured her 
back in December 1984 and again in January 1985.  As such, it 
appears that the veteran had an intercurrent injury that may 
have caused her current back disorder.  The Board also finds 
it significant that the February 2004 VA examiner opined that 
it was unlikely that that the minor lumbosacral strain that 
the veteran suffered in service had any significant 
relationship to her current lumbosacral spine pain from 
degenerative disc disease.  In particular, the examiner 
explained that the record did not indicate any continuing 
line of evidence from her separation from service to the time 
she sustained a back injury in 1985.  The April 2006 VA 
examiner also stated that the veteran's lumbar spine disorder 
did not begin until significantly later following her 
separation from service, and he further opined that the 
lumbar disorder was not related to or caused by her 
Scheuermann's disease.  Therefore, the Board finds that a 
back disorder other than Scheuermann's disease did not 
manifest in service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

In summary, the Board finds that the veteran's Scheuermann's 
disease both clearly and unmistakably existed prior to 
service and was not aggravated by service and that a back 
disorder other than Scheuermann's disease was not incurred in 
or aggravated by service.  Therefore, the preponderance of 
evidence is against the veteran's claim for service 
connection for a back disorder.  


II.  Residuals of a Head and Neck Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of a head and neck injury.  The veteran's service medical 
records show that she passed out and struck her head in 
August 1977.  She complained of pain in the back of her head, 
and an x-ray of the skull was obtained, but it was negative.  
She returned for treatment a few days later with additional 
complaints, and she was assessed as having tension headaches.  
She was also seen in November 1977 and December 1978 with 
headaches.  However, the remainder of the veteran's service 
medical records are negative for any additional complaints, 
treatment, or diagnosis of a headache or neck disorder.  
Moreover, the Board notes that the veteran did not seek any 
treatment for residuals of a head or neck injury until many 
years following her separation from service.  In fact, the 
veteran told the February 2006 VA examiner that she had had 
symptoms pertaining to her neck for ten years, which was 
noted to be after her separation from service, and the April 
2006 VA examiner stated that the veteran's cervical spine 
disorder did not begin until significantly later following 
her separation from service.  The veteran herself even 
admitted in a VA Form 21-526 dated in September 1999 that she 
did not seek treatment until 1991.  The Board finds this gap 
in time significant, and, as noted above with regard to the 
claim for service connection for a back disorder, it weighs 
against the existence of a link between the veteran's 
residuals of a neck and head injury and her military service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Thus, any symptomatology the veteran may 
have experienced in service appears to have been acute and 
transitory and to have resolved without residuals prior to 
her separation.  Therefore, the Board finds that residuals of 
a head and neck injury did not manifest during service or for 
many years thereafter.

In addition to the lack of evidence showing that residuals of 
a head and neck injury manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of a headache or neck disorder 
to the veteran's military service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of a headache or neck disorder for many years 
following the veteran's separation from service.  Moreover, 
private medical records indicate that the veteran fell in 
June 1997 and injured her cervical spine.  As such, it 
appears that the veteran had an intercurrent injury that may 
have caused her current residuals of a head and neck injury.  
The Board also finds it significant that the February 2004 VA 
examiner opined that the veteran's headaches were as likely 
as not secondary to her continuing back problems and not due 
to her fall during her military service because the headaches 
were not a continuing problem until three to four years 
following separation from service per her own history.  In 
addition, the February 2006 VA examiner stated that it was 
unlikely that the veteran's headaches were related to her 
fall during her military service, as the headaches were not a 
continuing problem during her service and she did not seek 
treatment until 1991.  The examiner also opined that the 
veteran's chronic neck pain was not likely related to 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of a head and neck injury.   


III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder and for residuals of a head 
and neck injury is not warranted.  Although the veteran 
contends that she currently has a back disorder, headache 
disorder, and neck disorder that are related to her military 
service, the veteran is not a medical professional, and 
therefore her beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
 

ORDER

Service connection for a back disorder is denied.

Service connection for residuals of a head and neck injury is 
denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


